Exhibit 10.32 AMENDMENT NO.3 TO LEASE This Amendment No. 3 to Lease is dated July, 30, 2014 and is between St. Paul Fire & Marine Insurance Company, a Connecticut corporation (" Landlord "), and Kips Bay Medical, Inc., a Delaware corporation (" Tenant "). Landlord and Tenant are the parties to the Lease Agreement dated July 26, 2007 (Landlord was then known as St. Paul Properties, Inc.), as amended by the Amendment No. 1 to Lease dated June 14, 2010, and by the Amendment No. 2 to Lease dated May 25, 2011. The premises under the Lease are Suite 200, 3405 Annapolis Lane, Plymouth, Minnesota, which contains 4,948 rentable square feet of floor area. The term of the Lease is scheduled to expire on September 30, 2014, and Landlord and Tenant desire to extend the term. Therefore, Landlord and Tenant agree as follows: 1. Extension of Term . The term of the Lease is extended for the 36-month period from October 1, 2014 through September 30, 2017. 2.
